960 A.2d 1289 (2008)
197 N.J. 18
In the Matter of Dorca I. DELGADO-SHAFER, an Attorney at Law.
D-7 September Term 2008
Supreme Court of New Jersey.
December 4, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-094, concluding that DORCA I. DELGADO-SHAFER of CAMDEN, who was admitted to the bar of this State in 2002, should be suspended from the practice of law for a period of two years for violating RPC 1.7(a)(2) (conflict of interest), RPC 1.15(a) (commingling of personal and client funds), Rule 1:21-6 (recordkeeping), RPC 4.1(a)(1) (knowingly making a false statement of material fact to a third person), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to complete twelve hours of courses in professional responsibility and that after reinstatement to practice, she should practice under supervision for a period of two years;
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DORCA I. DELGADO-SHAFER is suspended from the practice of law for a period of two years and until the further Order of the Court, effective January 2, 2009; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall *1290 successfully complete twelve hours of courses in professional responsibility to be approved by the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.